
	
		III
		110th CONGRESS
		1st Session
		S. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the President of the United
		  States of the election of a President pro tempore.
	
	
		That the President of the United
			 States be notified of the election of the Honorable Robert C. Byrd as President
			 of the Senate pro tempore.
		
